 



EXHIBIT 10.1
FIRST AMENDMENT
TO LEASE AGREEMENT
(Lawton Oklahoma Correction and Detention Facility)
     THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is made as
of the 27th day of May, 2005, between CPT OPERATING PARTNERSHIP L.P., a Delaware
limited partnership (“Landlord”) and THE GEO GROUP, INC., a Florida corporation,
f/k/a Wackenhut Corrections Corporation (“Tenant”).
PRELIMINARY STATEMENTS
     A. Landlord and Tenant entered into that certain Master Agreement to Lease
dated April 28, 1998 (the “Master Lease”), which sets forth certain agreements
of the parties with respect to the lease of various properties, including the
property that is the subject of the Oklahoma Facility Lease (as defined below).
     B. Pursuant to the Master Lease, Landlord and Tenant entered into that
certain Lease Agreement dated January 15, 1999 (the “Oklahoma Facility Lease”)
whereby Improvements (as defined in the Master Lease) containing 1,500 inmate
beds and commonly known as the Lawton, Oklahoma Correction and Detention
Facility and located on the land situated in Comanche County, Oklahoma, as more
particularly described on Exhibit A attached hereto, together with the Fixtures
and Personal Property (as such terms are defined in the Master Lease) described
in the Oklahoma Facility Lease (the “Existing Leased Property”), were leased by
Landlord to Tenant for an initial term of ten (10) years.
     C. Subsequent to entering into the Oklahoma Facility Lease, the Tenant
exercised its right to make a Capital Addition (as defined in the Master Lease)
to the Existing Leased Property by constructing, with Tenant’s own funds, an
annexed building to the existing Improvements to accommodate an additional 300
inmate beds together with certain Fixtures and Personal Property (as such terms
are defined in the Master Lease) located therein or thereon. The annexed
building together with the Fixtures therein or thereon are referred to
collectively as the “Completed Expansion.” A schedule of the Fixtures included
as part of the Completed Expansion is set forth in Exhibit B and a schedule of
the Personal Property is set forth on Exhibit C, both attached hereto and made a
part hereof. The Existing Leased Property and the Completed Expansion may be
referred to herein collectively as the “Leased Property.”
     D. Landlord and Tenant desire to enter into this First Amendment for the
purpose of, among other things, amending the Oklahoma Facility Lease to
(i) provide for Landlord to purchase and lease back to Tenant the Completed
Expansion; (ii) provide for Landlord to advance up to a maximum amount of
$23,000,000.00 for the construction of a Capital Addition (as defined in
Section 8.01 of the Master Lease) to the Leased Property to accommodate an
additional 604 inmate beds and certain other Tenant Improvements to the real
property which are necessary to accommodate the increased capacity of the Leased
Property (collectively, the “New Expansion”) and to contain certain other
Fixtures and Personal Property agreed to by Landlord and Tenant, all as
contemplated in Section 8.09(b) of the Master Lease; and (iii) provide for
modifications to the Base Rent, Additional Rent and Fixed Term and for other
modifications to the Oklahoma Facility Lease as more particularly set forth
hereinbelow.

 



--------------------------------------------------------------------------------



 



TERMS
     NOW, THEREFORE, for Ten Dollars ($10.00) and for the covenants and
conditions of this Agreement, the receipt and sufficiency of which are hereby
conclusively acknowledged, Landlord and Tenant agree as follows:
     1. Recitals. The above recitals are true and correct and are agreed to by
Landlord and Tenant as if such recitals were fully set forth herein.
     2. Undefined Terms. All undefined capitalized terms used herein shall have
the same meanings as defined in the Master Lease or the Oklahoma Facility Lease,
as appropriate.
     3. Purchase and Sale of Completed Expansion. Simultaneously with the
execution and delivery of this First Amendment by Landlord and Tenant (the
“Effective Date”), Tenant shall deliver to Landlord a bill of sale for the
Completed Expansion along with an amended Memorandum of Lease in recordable form
and Landlord shall purchase the Completed Expansion for the sum of Three Million
Five Hundred Thousand and No/100 Dollars ($3,500,000.00) (the “Completed
Expansion Purchase Price”), less the actual out of pocket expenses (as approved
by Landlord and Tenant in the closing statement executed of even date herewith)
of Landlord and Landlord’s lender incurred in connection with such purchase and
this First Amendment including, without limitation, attorneys’ fees incurred by
Landlord to purchase the Completed Expansion and amend the Oklahoma Facility
Lease and the Memorandum of Lease, perform title examinations, recording and
filing fees, mortgage taxes and mortgage certificate fees incurred to amend
Landlord’s mortgages, deeds of trust and credit lines affecting the Leased
Property, title insurance costs and premiums to amend Landlord’s and Landlord’s
lender’s respective title insurance policies to increase the coverage amount to
include the Completed Expansion Purchase Price, Landlord’s and lender’s
appraisers’ fees, consultants and other professional fees, deed stamps or other
transfer taxes to the extent Oklahoma law requires such fees to be paid by the
purchaser of property and any other customary costs and expenses incurred by
Landlord or lender in connection with the purchase of the Completed Expansion
and lease thereof to Tenant. The above payment constitutes full consideration
for the sale and purchase of the Completed Expansion, and notwithstanding the
provisions of Section 8.05 of the Master Lease, from and after the Effective
Date, the Completed Expansion shall be the sole and absolute property of
Landlord and Landlord will be entitled to all federal and state income tax
benefits associated with the Completed Expansion. Simultaneously with Tenant’s
execution and delivery of this Lease Amendment, Tenant shall execute and deliver
any and all documents and certifications required by First American Title
Insurance Company to amend existing loan and owner’s title insurance policies to
include the Completed Expansion Purchase Price.
     4. Lease of Completed Expansion. From and after the Effective Date ,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, in
accordance with and subject to the terms and provisions of the Oklahoma Facility
Lease (as amended hereby) and the Master Lease, the Completed Expansion. Tenant
agrees that the Completed Expansion is hereby leased by Landlord to Tenant in
its presently existing “as is, where is” condition “with all faults” (regardless
of whether any defects are known or unknown and regardless of whether any
defects are latent or patent) and that Landlord does not and shall not make any
warranty or

H-2



--------------------------------------------------------------------------------



 



representation, expressed or implied, with respect thereto, including any
warranty of fitness for a specific purpose.
     5. Amendment to Definitions of Fixtures, Personal Property and Leased
Property; Revised Exhibit D. From and after the Effective Date, the descriptions
of the Fixtures and Personal Property set forth in Exhibit B and Exhibit C,
respectively, of the Oklahoma Facility Lease shall be deemed amended and
supplemented to include the additional Fixtures and Personal Property listed on
Exhibit B and Exhibit C, respectively, attached to this First Amendment and the
definition of Leased Property in the Oklahoma Facility Lease shall be deemed
amended and supplemented to include the Completed Expansion. From and after the
date hereof, Exhibit D of the Oklahoma Facility Lease is deleted in its entirety
and Exhibit D attached to this First Amendment shall be substituted in place
thereof.
     6. Base Rent and Additional Rent Adjustment for Completed Expansion. In
addition to the Base Rent and Additional Rent due under the Oklahoma Facility
Lease for the Existing Leased Property, Tenant shall pay to Landlord during the
Fixed Term annual Base Rent for the Completed Expansion from and after the
Effective Date at the rate of nine and one-half percent (9.5%) of the Completed
Expansion Purchase Price in advance on the first day of each month in accordance
with the Completed Expansion Base Rent Schedule attached hereto as
Exhibit E-1. Monthly Base Rent for the Completed Expansion from the Effective
Date through the last day of May, 2005 shall be prorated and paid by Tenant
concurrently herewith. Notwithstanding the provisions of Section 2.02(c) of the
Master Lease to the contrary, the first Lease Year with respect to the Completed
Expansion shall commence on the first day of June, 2005 and run for the
successive twelve month period thereafter until the partial year adjustment
described in Section 10 of this First Amendment whereupon the Lease Years for
the Existing Leased Property, the Completed Expansion and the New Expansion
shall all be adjusted to thereafter run coterminously. From and after the first
day of June, 2006, and on the first day of the first month of each Lease Year
for the Completed Expansion thereafter, Tenant shall pay to Landlord Additional
Rent (as defined in the Master Lease) under Section 2.02 of the Master Lease for
the Completed Expansion based upon the Total Rent applicable to the Completed
Expansion and calculated pursuant to Section 2.02(b) of the Master Lease but
with respect to the Additional Rent due for the Completed Expansion calculated
as if the second Lease Year for the Completed Expansion were the fourth Lease
Year of the Fixed Term (i.e. the formula for Additional Rent set forth in
Section 2.02(a) of the Master Lease shall not be applicable to the Completed
Expansion).
     7. Construction and Financing of Tenant Improvements.
          (a) Tenant shall design and construct the New Expansion in accordance
with and subject to the terms of Section 8.09 of the Master Lease, Exhibit F of
this First Amendment and all applicable Legal Requirements. Subject to, and in
accordance with, the terms and provisions of Exhibit F to this First Amendment,
Landlord agrees to advance up to a maximum of $23,000,000.00 (the “Maximum
Contribution Amount”) toward the costs incurred by Tenant in connection with the
design, permitting and construction of the New Expansion, which Maximum
Contribution Amount shall include, without limitation, all Construction Period
Interest (as hereinafter defined) accrued on the amounts disbursed from time to
time by Landlord. Tenant shall be solely responsible for any and all costs in
excess of the Maximum

H-3



--------------------------------------------------------------------------------



 



Contribution Amount which are incurred in connection with the design, permitting
and completion of construction of the New Expansion. Interest shall accrue on
the amount from time to time disbursed by Landlord under this First Amendment
and Exhibit F as part of the Maximum Contribution Amount at the rate of 8% per
annum or 200 basis points over Landlord’s borrowing rate, whichever is greater
(“Construction Period Interest”) from the date disbursed until the New Expansion
Rent Commencement Date occurs. Any and all such Construction Period Interest
shall be included in the calculation of the total amount determined hereunder as
the Maximum Contribution Amount.
          (b) Landlord shall have no obligation to advance more than the Maximum
Contribution Amount towards any costs to design and construct the New Expansion
and perform the Expansion Work (as defined in Exhibit F). Landlord may, without
any obligation to do so, advance more than $23,000,000 towards the costs to
design and construct the New Expansion and perform the Expansion Work and, if
Landlord so elects, the Maximum Contribution Amount shall be increased to equal
the total amount expended or advanced by Landlord in connection with the design
and construction of the New Expansion plus Construction Period Interest as
provided in paragraph (a) above. Any and all costs paid by Tenant in excess of
the Maximum Contribution Amount in connection with the New Expansion shall not
entitle Tenant to any credits or offsets against Base Rent, Additional Rent or
any other amounts payable to Landlord under the Oklahoma Facility Lease or the
Master Lease, except as expressly set forth below with respect to Construction
Period Interest. If Tenant has not utilized the entire Maximum Contribution
Amount to be made available by Landlord pursuant to Exhibit F to this First
Amendment, by the New Expansion Rent Commencement Date (as defined in
Section 9), then the Maximum Contribution Amount shall be decreased to equal the
sum actually advanced by Landlord as of the New Expansion Rent Commencement Date
plus Construction Period Interest financed by Landlord as provided in paragraph
(a) above, and Landlord shall have no further obligation to advance any
unexpended balance of the Maximum Contribution Amount thereafter unless
otherwise expressly agreed to in writing by Landlord and Tenant.
     8. Lease of New Expansion. From and after the earlier date (the “New
Expansion Commencement Date”) to occur of (i) the Substantial Completion of the
Expansion Work (as defined in Exhibit F), or (ii) the New Expansion Rent
Commencement Date (as defined in Section 9), Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord, in accordance with and subject to the
terms and provisions of the Oklahoma Facility Lease (as amended hereby) and the
Master Lease, the New Expansion and the Fixtures therein or thereon. Tenant
agrees that the New Expansion is leased by Landlord to Tenant in its then
constructed, then existing “as is, where is” condition “with all faults”
(regardless of whether any defects are known or unknown and regardless of
whether any defects are latent or patent) and that Landlord does not and shall
not make any warranty or representation, express or implied, with respect
thereto, including any warranty of fitness for a specific purpose. From and
after the New Expansion Commencement Date, the term Leased Property shall be
deemed amended and supplemented to include the Leased Property and the New
Expansion. Notwithstanding the provisions of Section 8.05 of the Master Lease,
the New Expansion and the Fixtures therein or thereon shall at all times be the
sole and absolute property of Landlord.
     9. Base Rent and Additional Rent Adjustment for New Expansion. Effective as
of the earlier date to occur of: (i) sixty (60) days following the date the
first inmate is accepted

H-4



--------------------------------------------------------------------------------



 



for housing in the New Expansion (“New Expansion Facility Opening Date”) or
(ii) subject to the provisions of Section 11 of this First Amendment,
December 4, 2006 (the “Outside Date” and the earlier of the dates in (i) and
(ii) above are hereinafter referred to as the “New Expansion Rent Commencement
Date”), Tenant shall pay annual Base Rent for the New Expansion at the rate of
nine and one-half percent (9.5%) of the Maximum Contribution Amount as the
Maximum Contribution Amount may be decreased or, in Landlord’s sole discretion,
increased pursuant to Section 7 of this First Amendment. Base Rent for the New
Expansion shall be payable in advance by Tenant in consecutive monthly
installments from the New Expansion Base Rent Commencement Date through and
including the expiration of the Fixed Term (as extended pursuant to Section 12
of this First Amendment). Promptly following the New Expansion Rent Commencement
Date, Landlord and Tenant agree to promptly execute and deliver to Landlord a
Confirmation Agreement in the form attached hereto as Exhibit G which will
(a) confirm the date of the Substantial Completion of the Expansion Work, the
New Expansion Commencement Date, the New Expansion Rent Commencement, and the
new Expiration Date; (b) confirm the final Maximum Contribution Amount after any
adjustments thereto pursuant to Section 7 of this First Amendment; (c) contain
an Exhibit E-2 to become a part of the Oklahoma Facility Lease and establish the
Base Rent Schedule due for the New Expansion; and (d) contain a completed
Exhibit B with a schedule of New Expansion Fixtures, and a completed Exhibit C
containing a Schedule of New Expansion Personal Property, if any, which exhibits
shall become a part of and supplement the respective Exhibit B and Exhibit C of
the Oklahoma Facility Lease. Notwithstanding the provisions of Section 2.02(b)
of the Master Lease to the contrary, the first Lease Year with respect to the
New Expansion shall commence on the first day of the first month following the
New Expansion Rent Commencement Date (except if the New Expansion Rent
Commencement Date is the first day of the calendar month, in which case the
first Lease Year shall commence on the New Expansion Rent Commencement Date) and
run for the successive twelve month period thereafter and, in accordance with
Section 10 of this First Amendment, the Lease Years with respect to the Existing
Leased Property and the Completed Expansion shall thereupon be adjusted to run
coterminously with the Lease Years for the New Expansion. From and after the
first day of the second Lease Year for the New Expansion and on the first day of
each Lease Year for the New Expansion thereafter, Tenant shall pay to Landlord
Additional Rent under Section 2.02 of the Master Lease for the New Expansion
based upon the Total Rent applicable to the New Expansion and calculated
pursuant to Section 2.02(b) of the Master Lease as if the second Lease Year for
the New Expansion were the fourth Lease Year of the Fixed Term (i.e. the formula
for Additional Rent set forth in Section 2.02(a) of the Master Lease shall not
be applicable to the New Expansion).
     10. Adjustment to Additional Rent and Lease Year. From and after the
occurrence of the New Expansion Rent Commencement Date, the Lease Years for the
Completed Expansion and the Existing Leased Property will be made coterminous
with the Lease Years for the New Expansion. In order to accomplish this,
Additional Rent (as calculated in accordance with Section 2.02(b) of the Master
Lease) for the Completed Expansion and Existing Leased Property will be adjusted
on a one-time, partial year basis to reflect any increase in the Consumer Price
Index as defined in Section 2.02(d) of the Master Lease, from the date of the
most recent Additional Rent determination through the New Expansion Rent
Commencement Date. For example, assuming the Completed Expansion is sold to
Landlord on May 15, 2005, Base Rent for the Completed Expansion will be subject
to its first Additional Rent adjustment on June 1, 2006. The Existing Leased
Property will have received its most recent Additional Rent

H-5



--------------------------------------------------------------------------------



 



adjustment on February 1, 2006. Assuming the New Expansion Rent Commencement
Date begins August 1, 2006, the Base Rent for the Completed Expansion and the
Existing Leased Property will have an additional, one-time, partial year
Additional Rent adjustment on August 1, 2006 based on increases to the Consumer
Price Index from June 1, 2006 through August 1, 2006 and from February 1, 2006
through August 1, 2006, respectively. In the above example, August 1 would be
the first day of each Lease Year thereafter and would be the date on which
Additional Rent (as calculated in accordance with Section 2.02(b) of the Master
Lease) for the entire aggregate Base Rent payable under the Oklahoma Facility
Lease would be determined beginning on August 1, 2007 through the Fixed Term
expiration on July 31, 2016.
     11. Extension of Outside Date. Notwithstanding anything to the contrary
contained herein or in Exhibit F, in the event the New Expansion Facility
Opening Date has not occurred by October 4, 2006, due solely to either Force
Majeure or Landlord Delay (as such terms are defined in Exhibit F), then Tenant
may elect to extend the Outside Date one day for each day of actual delay in the
New Expansion Facility Opening Date caused solely by such Force Majeure or
Landlord Delay, provided that if the delay is due to Force Majeure, the Outside
Date may only be extended up to a maximum extended period of sixty
(60) additional days. Tenant shall first provide Landlord with written notice of
the exercise by Tenant of its right to extend the Outside Date pursuant to this
Section 11, which such notice must be furnished to Landlord at least fifteen
(15) business days prior to the originally scheduled Outside Date. Any delay
caused solely by a Landlord Delay shall not be included in the above 60-day
limitation on the Outside Date extension.
     12. Amendment of Term. Effective as of the New Expansion Rent Commencement
Date, the Fixed Term set forth in Section 1.02 of the Oklahoma Facility Lease
shall be extended for an additional period of one hundred twenty (120) months
from the first day of the calendar month (the “Additional Term Trigger Date”)
immediately following the month in which the New Expansion Rent Commencement
Date occurs and the term “Expiration Date” shall thereafter mean midnight on the
last day of the one hundred twentieth (120th) month following the Additional
Term Trigger Date. Tenant shall continue to have all of its renewal rights set
forth in Section 1.02 of the Oklahoma Facility Lease from and after the
Expiration Date set forth in this Section 12.
     13. Insurance Certificates. Simultaneously with Tenant’s execution and
delivery of this First Amendment, Tenant shall deliver to Landlord insurance
certificates or policies, or endorsements to existing insurance policies,
evidencing that all coverages required under Article IV of the Master Lease are
in effect with respect to the Leased Property, including without limitation, the
Completed Expansion.
     14. State of Oklahoma Purchase Option; Tenant Indemnification. Landlord and
Tenant hereby acknowledge and agree that the State of Oklahoma (the “State”) has
an option to purchase the Leased Property at the beginning of each fiscal year
at a predetermined price (the “State of Oklahoma Purchase Option”), which price
has been negotiated and specified in Section 2.3 of the facility operating
agreement dated July 1, 2003 by and between Tenant and the State of Oklahoma
(the “Facility Operating Agreement”), the terms of which Section 2.3 are stated
in Exhibit H attached hereto. Tenant shall not amend, modify, cancel, delete or
terminate the provisions for determining the purchase price of the State of
Oklahoma Purchase Price in

H-6



--------------------------------------------------------------------------------



 



Section 2.3 of the Facility Operating Agreement without Landlord’s prior written
consent in Landlord’s sole and unfettered discretion.
     15. Estoppel. Tenant hereby acknowledges that, to its knowledge,
(i) Landlord has no undischarged obligations under the Lease to perform any work
or improvements to the Leased Property, or, to Tenant’s actual knowledge,
otherwise; (ii) there are no offsets or defenses that Tenant has against the
full enforcement of the Oklahoma Facility Lease or the Master Lease by Landlord;
(iii) neither Landlord nor Tenant is in any respect in default under the
Oklahoma Facility Lease, the Master Lease or the Facility Operating Agreement;
and (iv) Tenant has not assigned, transferred or hypothecated the Oklahoma
Facility Lease or the Master Lease or any interest therein or in the Completed
Expansion.
     16. Representations and Warranties of Tenant. Tenant hereby represents and
warrants to Landlord as of the date of the Effective Date as follows:
          (a) This First Amendment has been duly authorized, executed and
delivered by Tenant and all consents required under Tenant’s organizational
documents or by law have been obtained. All documents that are to be executed by
Tenant and delivered to Landlord on the Effective Date have been, or on the
Effective Date will be, duly executed, authorized and delivered by Tenant. This
First Amendment and all such documents are, and on the Effective Date will be,
legal, valid and binding obligations of Tenant, enforceable in accordance with
their terms and do not violate any provisions of any agreement or judicial or
administrative order to which Tenant is a party or to which Tenant or the Leased
Property (or any portion thereof) is subject.
          (b) There are no actions, suits or proceedings (including arbitration
proceedings) pending or to the best of Tenant’s knowledge, threatened against
Tenant which could have a material adverse effect on any portion of the Leased
Property, Tenant’s interest therein, or Tenant’s ability to perform its
obligations hereunder, at law or in equity or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality.
          (c) The Leased Property complies with all zoning, building,
environmental, ecology, health and public safety, subdivision, land sales or
similar law, rule, ordinance or regulation, pertaining to the Leased Property or
any portion thereof. No consent or approval is required from any governmental
agency for Landlord to own or operate the Leased Property, or any tenant to
occupy the Leased Property, as the same is currently operated and used. No
governmental, fire, life safety or other inspection is required in connection
with the transfer and no new certificates of occupancy are required to be issued
in connection with the transfer of the Completed Expansion.
          (d) The Completed Expansion was constructed in compliance with and
does not violate any of the easements, rights, restrictions, covenants and other
agreements of record affecting the Leased Property and Tenant hereby
acknowledges that Tenant has received a copy of all such recorded easements,
rights, restrictions, covenants and other agreements.

H-7



--------------------------------------------------------------------------------



 



          (e) There are no leases, licenses, occupancy or related agreements or
tenancies affecting the Leased Property except the Facility Operating Agreement.
The Facility Operating Agreement is in full force and effect according to the
terms set forth therein and, has not been modified, amended or altered except as
previously disclosed in writing to Landlord and, to the best of Tenant’s
knowledge, there are no defaults by either party under the Facility Operating
Agreement.
          (f) No material licenses, permits and/or other approvals required for
the ownership of the existing use and operation of the Leased Property or any
portion thereof, have been terminated, suspended or otherwise are not in full
force and effect.
          (g) Tenant has not received any notice that it is in default under any
of the covenants, easements or restrictions affecting or encumbering the Leased
Property or any constituent or portion thereof.
          (h) Except as disclosed in the Mactec Phase I Report of Phase I
Environmental Site Assessment – Building 3, dated April 13, 2005 and previously
delivered by Tenant to Landlord, Tenant has not generated, stored or disposed of
any oil, petroleum products, or “Hazardous Materials”, as defined under Oklahoma
or United States laws or regulations, (collectively, “Hazardous Materials”) at
the Leased Property and Tenant has no actual knowledge of any previous or
present generation, storage, disposal or existence thereof, except for de
minimis amounts of materials such as cleaning supplies typically found at
properties similar to the Leased Property. Tenant has not entered into any
consent decree or administrative order for any alleged violation of laws
relating to so called Hazardous Materials; (ii) Tenant has not received any
written request for information or a demand letter from any party with respect
to a violation of laws pertaining to Hazardous Materials; and (iii) to the best
of Tenant’s knowledge and belief, no Tenant or occupant of the Leased Property
has generated, stored or disposed of any Hazardous Materials at the Leased
Property or transported any Hazardous Materials off site from the Leased
Property except in accordance with applicable law. No portion of the Leased
Property contains lead based paint or lead plaster, asbestos or urea foam
formaldehyde insulation.
          (i) Except for the State of Oklahoma Purchase Option, Tenant has not
entered into any other contracts for the sale of the Leased Property or any
constituent or portion thereof. No lease or other agreement affecting the Leased
Property contains any rights of first refusal or options to purchase the Leased
Property or any portion thereof or any other rights of others that might prevent
the consummation of this Agreement.
          (j) Tenant owns the Leased Property free and clear of all liens and
encumbrances.
          (k) No portion of the income from the Leased Property is derived from
other than “rent from real property” as that term is defined in the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder.
     All representations and warranties contained herein are material and shall
survive the Effective Date.

H-8



--------------------------------------------------------------------------------



 



     17. Representations and Warranties of Landlord. Landlord hereby represents
and warrants to Tenant as of the date of the Effective Date as follows:
          (a) This First Amendment has been duly authorized, executed and
delivered by Landlord and all consents required under Landlord’s organizational
documents or by law have been obtained. All documents that are to be executed by
Landlord and delivered to Tenant on the Effective Date have been, or on the
Effective Date will be, duly executed, authorized and delivered by Landlord.
This First Amendment and all such documents are, and on the Effective Date will
be, legal, valid and binding obligations of Landlord, enforceable in accordance
with their terms and do not violate any provisions of any agreement or judicial
or administrative order to which Landlord is a party or to which Landlord or the
Leased Property (or any portion thereof) is subject.
          (b) There are no actions, suits or proceedings (including arbitration
proceedings) pending or to the best of Landlord’s knowledge, threatened against
Landlord which could have a material adverse effect on any portion of the Leased
Property, Landlord’s interest therein, or Landlord’s ability to perform its
obligations hereunder, at law or in equity or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality.
     All representations and warranties contained herein are material and shall
survive the Effective Date.
     18. Brokers. Landlord and Tenant each represent and warrant one to the
other that neither of them has employed or dealt with any broker, agent or
finder in carrying on the negotiations relating to this First Amendment. Tenant
shall indemnify and hold Landlord harmless from and against any claim or claims
for brokerage or other commissions asserted by any broker, agent or finder
engaged by Tenant or with whom Tenant has dealt on Tenant’s behalf. Landlord
shall indemnify and hold Tenant harmless from and against any claim or claims
for brokerage or other commissions asserted by any broker, agent or finder
engaged by Landlord or with whom Landlord has dealt in connection with this
First Amendment.
     19. No Partnership or Joint Venture. Nothing contained in the Master Lease,
the Oklahoma Facility Lease or this First Amendment, and no approval of Landlord
to any Construction Documents or the Design/Build Contract or any related
documents (as such terms are defined in Exhibit F) shall constitute or be
construed to be or create a partnership or joint venture between Landlord and
Tenant or their respective successors or assigns.
     20. Ratification of Oklahoma Facility Lease and Master Lease. Unless
expressly modified herein, all terms and conditions of the Oklahoma Facility
Lease and the Master Lease are hereby ratified and reaffirmed in their entirety.
     21. Lease in Full Force and Effect. Landlord and Tenant each represents,
warrants and acknowledges that the Oklahoma Facility Lease and the Master Lease
are unmodified, other than pursuant to the terms of this First Amendment, and in
full force and effect as modified herein; that all Rent has been paid through
the date hereof; that as of the date hereof to Landlord’s and Tenant’s actual
knowledge, as of the date hereof, neither party is in default in the

H-9



--------------------------------------------------------------------------------



 



performance of any covenant, agreement or condition contained in the Master
Lease and the Oklahoma Facility Lease, as amended hereby.
     22. Governing Law; Interpretation and Partial Invalidity. This First
Amendment shall be governed and construed in accordance with the laws of the
State of Oklahoma. If any term of this First Amendment, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this First Amendment, or the application of such
term to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term of this First
Amendment shall be valid and enforceable to the fullest extent permitted by law.
The titles for the paragraphs are for convenience only and not to be considered
in construing this First Amendment. This First Amendment contains all of the
agreements of the parties with respect to the subject matter hereof, and
supersedes all prior dealings between them with respect to such subject matter.
No delay or omission on the part of either party to this First Amendment in
requiring performance by the other party or exercising any right hereunder shall
operate as a waiver of any provision hereof or any rights hereunder, and no
waiver, omission or delay in requiring performance or exercising any right
hereunder on any one occasion shall be construed as a bar to or waiver of such
performance or right on any future occasion.
     23. Counterparts and Authority. This First Amendment may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. Landlord and Tenant
each warrant to the other that the person or persons executing this First
Amendment on its behalf has or have authority to do so and that such execution
has fully obligated and bound such party to all terms and provisions of this
First Amendment.
[Intentionally short page; signatures appear on the following page.]

H-10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the day and year first written above.

          Executed in the Presence of:   “TENANT”
 
            THE GEO GROUP, INC.
 
           
 
   
Signature
       
 
  By:    
 
       
 
      John G. O’Rourke, Senior Vice President    
 
   
Print Name
       
 
       
 
       
Signature
                 
Print Name
       
 
        Executed in the Presence of:   “LANDLORD”
 
            CPT OPERATING PARTNERSHIP L.P.
 
                 
Signature
  By:   Correctional Properties Trust,
 
      its general partner          
Print Name
       
 
       
 
          By:    
 
       
 
      Charles R. Jones
 
      Title:
 
       
Signature
       
 
                 
Print Name
       

H-11